NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



RICHARD CARL GOUDREAU,                    )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D17-4024
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for
Charlotte County; Donald H. Mason,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Lisa Martin,
Assistant Attorney General, Tampa, for
Appellee.


ROTHSTEIN-YOUAKIM, Judge.

              Richard Carl Goudreau challenges the five-year prison sentence imposed

upon the revocation of his probation and adjudication of guilt of aggravated assault with

a deadly weapon. At the violation-of-probation hearing, the trial court, upon finding that

Goudreau had willfully and substantially violated probation, immediately revoked his
probation and imposed sentence. Defense counsel then conferred with Goudreau and

stated that Goudreau wanted to address the court regarding sentencing, but the court

responded: "I've already made my decision on the sentencing. There's really nothing I

wish to hear from this point forward."

              On appeal, Goudreau argues, and the State concedes, that the trial court

erred in sentencing him without affording him—and, in fact, affirmatively denying him—

his right of allocution. We agree. See Fla. R. Crim. P. 3.720(b); State v. Scott, 439 So.

2d 219, 221 (Fla. 1983); Hodierne v. State, 141 So. 3d 1254, 1255 (Fla. 2d DCA 2014);

Hill v. State, 246 So. 3d 392, 396-97 (Fla. 4th DCA 2018). Accordingly, we affirm the

revocation of Goudreau's probation and the judgment adjudicating guilt, but we reverse

the resulting sentence and remand for a new sentencing hearing.

              Affirmed in part; reversed in part; remanded.


CASANUEVA and BADALAMENTI, JJ., Concur.




                                           -2-